IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 104,181

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                     MARK T. SALARY,
                                       Appellant.


                              SYLLABUS BY THE COURT

1.
       For jury instruction issues, the progression of analysis and corresponding
standards of review on appeal are: (1) First, the appellate court should consider the
reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
an unlimited standard of review; (2) next, the court should use an unlimited review to
determine whether the instruction was legally appropriate; (3) then, the court should
determine whether there was sufficient evidence, viewed in the light most favorable to
the defendant or the requesting party, that would have supported the instruction; and (4)
finally, if the district court erred, the appellate court must determine whether the error
was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
Kan. 541, 256 P.3d 801 (2011), cert. denied __ U.S. __, 132 S. Ct. 1594 (2012).


2.
       When an appellate court reviews a trial court's refusal to instruct on defendant's
theory of defense, the court considers that defendant is entitled to instructions on the law
applicable to that theory if there is evidence to support it. However, there must be
evidence which, viewed in the light most favorable to the defendant, is sufficient to
justify a rational factfinder finding in accordance with that theory.
                                              1
3.
       It is the duty of the trial court to instruct the jury on self-defense so long as there is
evidence tending to establish self-defense. However, K.S.A. 21-3214(3) provides that the
justification for using force in self-defense is not available to a person who otherwise
initially provokes the use of force against himself or another, unless certain
circumstances exist.


4.
       Voluntary manslaughter is a lesser included offense of first-degree murder per
K.S.A. 21-3107(2)(a).


5.
       Under K.S.A. 21-3403(b), voluntary manslaughter based on a theory of imperfect
self-defense requires an intentional killing that is committed with an unreasonable but
honest belief that the circumstances justify deadly force to defend against an aggressor's
imminent use of unlawful force under K.S.A. 21-3211.


6.
       When reviewing a challenge to the admission of a defendant's confession the
appellate court reviews the factual underpinnings of the decision by a substantial
competent evidence standard and the ultimate legal conclusion by a de novo standard.
But when the facts material to a trial court's decision on a motion to admit or suppress
evidence are not in dispute, the question of whether to suppress is a question of law over
which an appellate court exercises unlimited review.




                                               2
7.
       The Fifth Amendment to the United States Constitution guarantees the right
against self-incrimination, including the right to have a lawyer present during custodial
interrogation and the right to remain silent.


8.
       Invocation of the Miranda right to counsel requires some statement by the accused
that can reasonably be construed to be an expression of a desire for the assistance of an
attorney in dealing with custodial interrogation by the police. An objective standard is
applied in determining if the statement can reasonably be construed to be an expression
of a desire for the assistance of an attorney. If the desire for counsel is presented with
sufficient clarity that a reasonable police officer in the circumstances would understand
the statement to be a request for an attorney, no ambiguity or equivocation exists, and all
questions must cease.


9.
       Once the right to counsel has been invoked, questioning can be resumed only after
a lawyer has been made available or the suspect reinitiates conversation.


10.
       In determining whether an invocation of a defendant's right to remain silent was
clear and unambiguous, only the defendant's prior statements and the defendant's alleged
statement of invocation may be considered. The defendant's post-invocation statements
are not relevant to this determination.


11.
       The statutory procedure for imposing a hard 50 sentence as provided in K.S.A. 21-
4635 violates the Sixth Amendment to the United States Constitution as interpreted in
                                                3
Alleyne v. United States, 570 U.S. __, 133 S. Ct. 2151, 2155, 2160-63, 186 L. Ed. 2d 314
(2013), because it permits a judge to find by a preponderance of the evidence the
existence of one or more aggravating factors necessary to impose an increased mandatory
minimum sentence, rather than requiring a jury to find the existence of the aggravating
factors beyond a reasonable doubt.


        Appeal from Wyandotte District Court; J. DEXTER BURDETTE, judge. Opinion
filed March 13, 2015. Convictions affirmed, sentence vacated, and case remanded with
directions.


        Richard P. Klein, of Olathe, was on the brief for appellant.


        Sheryl L. Lidtke, chief deputy district attorney, Jerome A. Gorman, district attorney, and Derek
Schmidt, attorney general, were on the briefs for appellee.


The opinion of the court was delivered by


        NUSS, C.J.: Mark Salary appeals his convictions of first-degree premeditated
murder and arson arising out of the shooting of his uncle and the accompanying house
fire. Salary alleges the district court erred in denying his requests to instruct the jury on
self-defense and on murder's lesser included offense of voluntary manslaughter based on
a theory of imperfect self-defense. He also claims the court erred in admitting into
evidence his recorded confession and in imposing a hard 50 life sentence. As a result, he
claims his convictions should be reversed and his case remanded to the district court.


        We hold any error related to the jury instructions and his recorded confession was
harmless. We therefore affirm his convictions. But Salary's hard 50 sentence must be
vacated and remanded for resentencing per Alleyne v. United States, 570 U.S. __, 133 S.


                                                     4
Ct. 2151, 186 L. Ed. 2d 314 (2013), and this court's later decision in State v. Soto, 299
Kan. 102, 322 P.3d 334 (2014).


                             FACTS AND PROCEDURAL HISTORY

       Mark Salary admittedly shot and killed his uncle Valray "Joe" Estell in Estell's
living room in Kansas City, Kansas. Salary had lived with his uncle for about 2 years.
And for about 2 weeks before the shooting, Salary's friend Rosalind Haskins had also
been staying there.


       Haskins testified that Salary was cleaning a handgun in his bedroom before they
went to bed the night before the shooting. According to Haskins, this was the only time
she had ever seen Salary with a gun. The next morning while they were sitting in the
bedroom, she noticed the gun was in his pocket. Salary told her that she would need to
leave the house when he told her to do so. Soon after, Haskins dressed and went outside
to wait for her boss to take her to work.


       Haskins further testified that before she went outside, Salary and Estell got into a
disagreement because Salary had refused to talk to his grandmother on the telephone that
morning. She noticed Salary had gone into the living room to discuss the call with his
uncle. About 15 minutes after Haskins went outside, she came back in the house to call
her boss. Salary and Estell were still discussing the phone call, with Estell sitting in a
recliner in the living room and Salary standing in front of him. Salary's handgun was then
in his left hand, hanging at his side.


       Haskins testified Salary asked her why she was still there so she went back
outside. About 5 minutes later, she heard five gunshots "one right after the other" coming
from the house. She ran to the neighbor's house across the street and asked him to check
on Estell.
                                              5
       When the neighbor knocked on Estell's door, Salary opened it a crack and told him
everything was fine and to go back home. A few minutes after the neighbor returned
home, he observed smoke coming out of both ends of Estell's house. After he called 911,
he and Haskins saw Salary walking down the street away from Estell's house.


       Fire Department Captain Larry Grissom testified he was the first firefighter to
enter the house, which was filled with smoke from an active fire. Grissom found Estell
with his upper torso and his face down on the living room couch and his knees and feet
on the floor. Grissom testified that Estell's back and legs were badly burnt.


       According to Grissom, he and another firefighter carried Estell onto the lawn
where they began CPR. Estell was not breathing and had no pulse. But he did have
several gunshot wounds.


       The autopsy pathologist testified he found a total of 10 gunshot wounds and
removed 7 bullets from Estell's body. But he could not determine the order of the shots.
According to the pathologist, the bullets traveled in various directions, indicating Estell
was moving around during the shooting. Most of the shots came from Estell's left side or
from behind him.


       Police officers found Salary's Star 9mm semiautomatic pistol on the kitchen
counter with one round in its chamber and five rounds in its magazine. They also found
11 Winchester-brand 9mm shell casings in various places around the living room and
kitchen and outside the house. Salary's pistol was capable of holding 17 rounds.


       Police additionally found a box of ammunition containing 16 9mm rounds near
Salary's bed, plus 1 expended bullet which had traveled through Estell's living room
                                              6
couch and lodged in the wall behind it. While the police also found one Winchester-brand
.45 caliber shell casing on a kitchen windowsill, no guns were found in the house other
than Salary's Star 9mm semiautomatic pistol.


       The day after the shooting, Salary turned himself in to law enforcement. He was
Mirandized and questioned by Detectives Steve Owens and Bryan Block at the Kansas
City, Kansas, Police Department. After this "pre-interview" in which Salary admitted to
shooting Estell, he agreed to make a recorded statement. He was again Mirandized and
again admitted to shooting Estell. Owens later testified about the pre-interview, and the
recorded statement was played to the jury.


       Salary pled self-defense to the charge of first-degree premeditated murder and
testified on his own behalf. In describing Estell, Salary testified his uncle was addicted to
crack-cocaine, was aggressive when he was smoking it, and was even more aggressive,
angry, and agitated when he was not. Salary also said that Estell kept several guns in the
house and owned a bulletproof vest.


       Salary's version of the salient events varied somewhat from the version presented
by the State. He testified he and Estell had argued about money the night before the
shooting. According to Salary, Estell was upset with him because Salary wanted to use
their last $20 to buy food while Estell wanted to use it to buy crack.


       The next morning, Estell was "really upset" because Salary would not speak to
Salary's grandmother on the phone. Salary testified that as a result, Estell told him he
needed to leave the house right away. Salary did not want to leave, though, because it
was raining, and he was afraid Estell either would throw out on the curb everything
Salary owned—guitars, amplifiers, computers, and Playstations—or else sell these
possessions to buy crack. Salary testified Estell specifically told him, "Either you're
                                              7
gonna walk out or you're gonna get carried out, but one way or another, your ass is
leaving right now, today."


       Salary testified he was not angry with Estell that morning but that he "knew
something was gonna happen." According to Salary, "I thought we was gonna fight, fist
fight." He also testified that when he had left his bedroom he noticed "what looked like to
be a gun under his [Estell's] shirt when I came out and he was sitting in his chair. He had
a cover over his lap and he had his hands under his lap and I could see something black
and silver hanging out of his pocket." He clarified on cross-examination that the black
and silver object was hanging out of the right-hand chest pocket on Estell's coveralls.


       When Salary's lawyer asked him if he had fired his own gun, Salary answered:


               "Yes, I did. When he started to come at me, he started to come at me putting his
       hands out of his pocket and I thought he was about to pull a gun right then. So I pulled it
       [Salary's gun] and I fired. And he kept coming at me and I'm thinking he got the
       bulletproof vest on. It's not hurting him none. So I kept on firing not knowing that it was
       getting through."


Salary testified that he had five armor piercing rounds in his pistol, "And I figured they'll
go through the vest." He also testified he believed Estell was wearing the vest under
Estell's coveralls. When asked by his counsel if he had intended to kill Estell before he
thought he saw Estell pulling a gun, Salary answered "no." The police did not find a
bulletproof vest—or evidence of the existence of one—in the house or on Estell.


       As for the fire, Salary testified that it started when Estell fell over a propane heater
in the living room during the shooting. Salary said he could have stomped out the
accidental fire, but instead he decided to spread it with a butane torch because he knew
his uncle wanted to be cremated and thought the fire would "purify [Estell's] soul." But
                                                    8
during the pretrial investigation, Salary told the detectives he had started the fire after
pouring kerosene over Estell's body. And fire investigators concluded the fire had been
intentionally set, which confirmed Salary's pretrial statement.


       A jury convicted Salary of one count of first-degree premeditated murder and one
count of arson. This court has jurisdiction over his direct appeal under K.S.A. 2014 Supp.
22-3601(b)(3), (4) (life imprisonment, off-grid crime).


       Other facts will be added as necessary to the analysis.

                                              ANALYSIS

Issue 1: The district court did not err in denying Salary's request for a jury instruction
on self-defense.

       Salary asked the district court to instruct the jury on self-defense, but the court
denied his request. Salary now claims the denial was reversible error. The State responds
there was no error but, if any, it was harmless.


       Standard of review


       This court uses a stair-step process for analyzing jury instruction issues on appeal.
As we recently clarified in State v. Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202
(2012):


               "For jury instruction issues, the progression of analysis and corresponding
       standards of review on appeal are: (1) First, the appellate court should consider the
       reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
       an unlimited standard of review; (2) next, the court should use an unlimited review to
       determine whether the instruction was legally appropriate; (3) then, the court should
       determine whether there was sufficient evidence, viewed in the light most favorable to
                                                    9
       the defendant or the requesting party, that would have supported the instruction; and (4)
       finally, if the district court erred, the appellate court must determine whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
Kan. 541, 256 P.3d 801 (2011), cert. denied __ U.S. __, 132 S. Ct. 1594 (2012)."


       Because the State correctly concedes Salary preserved the self-defense instruction
issue for appellate review, the first step of the Plummer analysis is satisfied. So we may
proceed to the merits for this instruction.


       Discussion


       We begin by acknowledging a self-defense jury instruction can be legally
appropriate for a charge of first-degree murder. See, e.g., State v. Jackson, 262 Kan. 119,
122-23, 936 P.2d 761 (1997). With the second step of the Plummer analysis satisfied, we
now turn to whether there is factual support for the instruction. For this standard of our
review, we have repeatedly held that


               "'[a] defendant is entitled to instructions on the law applicable to his or her theory
       of defense if there is evidence to support the theory. However, there must be evidence
       which, viewed in the light most favorable to the defendant, is sufficient to justify a
       rational factfinder finding in accordance with the defendant's theory."' State v. Anderson,
       287 Kan. 325, 334, 197 P.3d 409 (2008).


       We have further held that "[a]s with any issue, the evidence of the defendant's
theory of defense certainly can be supported only by his or her own testimony." 287 Kan.
at 334. But the defendant's testimony alone is not necessarily dispositive of the issue. 287
Kan. at 336.




                                                    10
       Simply put, even when viewed in the light most favorable to the defendant, there
still must be sufficient evidence for a rational factfinder to find in accordance with the
proffered theory of defense. See State v. Roeder, 300 Kan. 901, 919-26, 336 P.3d 831
(2014) (considering evidence outside defendant's testimony to determine no entitlement
to instruction on defense-of-others theory of defense); Anderson, 287 Kan. at 334
(considering evidence outside defendant's testimony to determine no entitlement to
instruction on compulsion theory of defense).


       With these factual standards established, we turn to the required legal elements—
for which there must be sufficient factual support—to establish the right to use deadly
force in self-defense. These elements are set out in K.S.A. 21-3211:


               "(a) A person is justified in the use of force against another when and to the
       extent it appears to such person and such person reasonably believes that such force is
       necessary to defend such person . . . against such other's imminent use of unlawful force.


               "(b) A person is justified in the use of deadly force under circumstances
       described in subsection (a) if such person reasonably believes deadly force is necessary to
       prevent imminent death or great bodily harm to such person . . . ."



       These subsections establish a two-part test, the first of which is subjective. It
requires a showing that the defendant sincerely and honestly believed the use of deadly
force in defense of self was necessary. The second part is objective. It requires a showing
that a reasonable person in the defendant's circumstances would have perceived the use of
deadly force in defense of self was necessary. See State v. Friday, 297 Kan. 1023, 1037,
306 P.3d 265 (2013).


       In denying Salary's request for a self-defense instruction, the district court
primarily found the objective requirement of the test was not met. It reasoned:
                                                   11
               "All of the evidence, all of the objective evidence, all of the factual evidence
       would support that this was an intentional killing by the defendant of the victim, that the
       victim was not armed, that the defendant did not believe the victim was going to cause
       him any harm, and that the . . . defendant was not acting in self-defense. He was the
       aggressor and it was an intentional killing. . . . [A]ny reasonable person looking at the
       totality of these circumstances could not conclude that the defendant is entitled to a self-
       defense instruction."


       Salary concedes there "certainly was evidence to support the district court's
version of the events." But he argues that by considering the evidence under the "totality
of the circumstances," the district court made an improper credibility determination and
failed to consider the evidence in the light most favorable to him. More specifically,
Salary contends the district court improperly relied on some of this court's precedent
suggesting the objective requirement of the self-defense test is to be evaluated under the
totality of the circumstances. See State v. Gonzales, 282 Kan. 73, 145 P.3d 18 (2006).


       The State responds that the objective requirement of the test cannot be satisfied by
relying on Salary's own uncorroborated assertions. Alternatively, it contends Salary is not
entitled to a self-defense instruction because the facts demonstrate he was the initial
aggressor as identified in K.S.A. 21-3214, and he cannot meet that statute's exceptions.


       We address the State's latter argument first because we conclude it is dispositive.
K.S.A. 21-3214(3) provides that an aggressor, i.e., one who initially provokes the use of
force against himself or herself, may claim self-defense under K.S.A. 21-3211 only in
limited circumstances. See Jackson, 262 Kan. at 123. That statute states in relevant part:


               "The justification described in section[] 21-3211 . . . is not available to a person
       who:

                                                    12
               ....


               "(3) [I]nitially provokes the use of force against himself or another, unless:


               (a) He has reasonable ground to believe that he is in imminent danger of death or
       great bodily harm, and he has exhausted every reasonable means to escape such danger
       other than the use of force which is likely to cause death or great bodily harm to the
       assailant; or


               (b) In good faith, he withdraws from physical contact with the assailant and
       indicates clearly to the assailant that he desires to withdraw and terminate the use of
       force, but the assailant continues or resumes the use of force." (Emphasis added.) K.S.A.
       21-3214.


       So before we apply the two-part test outlined in the self-defense statute, K.S.A.
21-3211, and discussed in Friday, 297 Kan. at 1037, we first consider if the facts show
Salary was eligible to receive such an instruction under K.S.A. 21-3214.


       In this analysis, we are required to examine the evidence in the light most
favorable to Salary. See Anderson, 287 Kan. at 334. Accordingly, we start by observing it
is uncontroverted that Salary and Estell had a disagreement in the living room about
Salary's refusal to speak with his grandmother on the telephone.


       Haskins testified without contradiction that Salary went into the living room to
discuss the call with Estell before she went outside and that they were still discussing it
when she came back in to check on her ride. She further testified without contradiction
that Salary's gun was no longer in his pocket but in his left hand hanging at his side while
he stood directly in front of the seated Estell.


                                                    13
       Salary confirmed that Estell was upset with him because he refused to talk to his
grandmother. And while he further testified he was not mad at Estell, he nevertheless
"knew something was gonna happen." According to Salary, when he entered the living
room that morning he noticed Estell had "what looked like to be a gun" in his coveralls
pocket, and he thought Estell was wearing a bulletproof vest. He did not expressly testify
that he—or anyone else—actually saw Estell with a handgun. But Salary admitted that he
brought his loaded 9mm handgun from his bedroom and kept the gun with him
throughout this discussion.


       More importantly, Salary testified Estell specifically told him he had to leave
Estell's house that day—either voluntarily or otherwise—when he said, "Either you're
gonna walk out or you're gonna get carried out, but one way or another, your ass is
leaving right now, today."


       According to one part of Salary's testimony, he chose not to "walk out." He simply
refused to obey Estell's order to leave, when leaving would have ended any
confrontation—actual, potential, or imagined. He instead chose to stay in Estell's living
room with a handgun at his side to stop the remaining alternative from happening, i.e., to
"get carried out" by a man he believed to be armed and protected by a bulletproof vest.
Moreover, Salary admitted on cross-examination that he never gave Estell a chance to
pull a gun because Salary pulled first and shot him.


       Under these uncontroverted facts, Salary's choice easily could be characterized as
a provocation of any later show of force allegedly displayed by Estell—coming at Salary
while pulling his hands out of his pockets or from underneath a lap cover. This particular
choice necessarily eliminates the factual basis for a self-defense instruction. See State v.
Cook, 286 Kan. 1098, 1105-06, 191 P.3d 294 (2008) (no entitlement to self-defense
instruction where defendant refused to leave the victim's residence upon demand;
                                             14
defendant was allegedly the aggressor; victim was in a position to lawfully defend his
own dwelling under K.S.A. 21-3212; one could find that defendant provoked such show
of force as victim may have displayed; and defendant made no attempt to escape or to
withdraw from contact with the victim under K.S.A. 21-3214[3]); cf. Jackson, 262 Kan.
at 123 (no entitlement to self-defense instruction where defendant refused order to leave
nightclub and shot three people who attempted to enforce the order; although there was
evidence one victim had a gun, there was no testimony he fired the gun; and defendant
was initial aggressor who made no effort to withdraw, escape, or avoid the killings under
K.S.A. 21-3214[3]).


       Any possible doubt about the lack of a factual basis for Salary's self-defense
instruction is erased by yet another part of his uncontroverted testimony. According to
Salary, after receiving Estell's ultimatum either to walk out or get carried out, he initially
chose to leave the house. He actually left Estell in the living room, returned to his
bedroom, and began packing his bags. But after overhearing Estell's phone conversation
with Salary's mother, Salary changed his mind and returned to the living room:


       "So when he [Estell] told me that all my stuff going out on the curb, I initially went in my
       room and started to—to repack my stuff. But then when my mama called—well, he
       called my mama and told her that all my stuff was going out on the curb and I'm getting
       out right there, I went back into the room to discuss my stuff."


       According to Salary's own testimony, he returned to the living room with his
loaded 9mm semiautomatic handgun to face a man he believed was packing a handgun,
wearing a bulletproof vest, and who had just told Salary if he did not voluntarily leave the
house that day, he would "get carried out," i.e., be killed.




                                                   15
       Under these uncontroverted facts—leaving a confrontation with an individual and
then returning with a loaded firearm and shooting that same person—Kansas caselaw
declares the defendant typically is ineligible for a self-defense instruction. We find
guidance in State v. Harmon, 254 Kan. 87, 91, 865 P.2d 1011 (1993). There, we stated
that after defendant left his first confrontation with his brother and came back with a
revolver:


       "[T]he defendant . . . was the aggressor. He went looking for his brother with a loaded
       gun for the express purpose of shooting his brother 'if [he] had to.' Even with the
       defendant's testimony that his brother threatened him verbally, was hostile and still angry,
       and lunged at the defendant with his hands in the air, the defendant, as the aggressor, was
       not entitled to use deadly force in self-defense unless he had exhausted every other
       reasonable means to escape the danger he perceived. State v. Rutter, 252 Kan. 739, 747,
       850 P.2d 899 (1993)." 254 Kan. at 91.


See also State v. Meyers, 245 Kan. 471, 477, 781 P.2d 700 (1989) (exception under
K.S.A. 21-3214[3] not available when after first confrontation, defendant left, retrieved a
rifle, and returned to shoot the victim, i.e., "defendant could have avoided fatal
confrontation" by staying away); cf. State v. McCullough, 293 Kan. 970, 976, 270 P.3d
1142 (2012) (defendant's request for self-defense instruction correctly denied when
defendant left scene of fistfight to retrieve knife and returned to fatally stab victim).


       Under these authorities and after reviewing the evidence in the light most
favorable to Salary, we conclude he was not entitled to an instruction on self-defense as
set forth in K.S.A. 21-3211. The district court did not err in denying Salary's request to
give it.




                                                   16
Issue 2: Any district court error in denying Salary's request for a voluntary
manslaughter instruction based on a theory of imperfect self-defense was harmless.

       Salary argues the district court committed reversible error when it refused to give
his requested jury instruction for voluntary manslaughter based on a theory of imperfect
self-defense. The State responds there was no error but, if any, it was harmless.


       Standard of review


       As previously noted, our standard of review is the stair-step analysis set forth in
Plummer, 295 Kan. 156, Syl. ¶ 1. Because the State correctly concedes Salary preserved
the voluntary manslaughter instruction issue for appellate review, the first step of the
Plummer analysis is satisfied. We therefore may proceed to the merits.


       Discussion


       We begin by acknowledging voluntary manslaughter is a lesser included offense
of premeditated first-degree murder per K.S.A. 21-3107(2)(a). So Salary's request for an
instruction on voluntary manslaughter based on a theory of imperfect self-defense was
legally appropriate. See State v. Qualls, 297 Kan. 61, 69, 298 P.3d 311 (2013). This
particular type of voluntary manslaughter is an "intentional killing of a human being
committed . . . upon an unreasonable but honest belief that circumstances existed that
justified deadly force under K.S.A. 21-3211 . . . and amendments thereto." K.S.A. 21-
3403(b); see Cook, 286 Kan. at 1107. So the second step of the Plummer analysis—legal
appropriateness—is satisfied.


       The parties offer a variety of competing reasons why the requested instruction was
or was not factually appropriate and whether any actual error was reversible. As this
court did in Cook, we will bypass the third step of the Plummer analysis and move
                                             17
straight to the harmlessness inquiry. See 286 Kan. at 1107. In other words, we will
assume—without deciding—that when the evidence is viewed in the light most favorable
to Salary, it was sufficient for a rational factfinder to find for him on his theory of
imperfect self-defense. See Anderson, 287 Kan. at 334. Accordingly, we assume it was
error not to give the instruction.


       Our standard for determining harmlessness of the error depends upon whether the
error is constitutional or unconstitutional. State v. Ward, 292 Kan. 541, 565, 256 P.3d 801
(2011), cert. denied __ U.S. __, 132 S. Ct. 1594 (2012). The State argues that the district
court's failure to instruct on voluntary manslaughter does not implicate a constitutional
right but a statutory one. In support, the State points out it is only a statute, K.S.A. 22-
3414(3), that requires a district court to instruct on a lesser included offense when the
evidence would reasonably justify a conviction of the lesser included offense.


       Accordingly, the State contends that Ward's nonconstitutional harmless error test
applies: the "court must be persuaded that there is no reasonable probability that the error
will or did affect the outcome of the trial." 292 Kan. at 565. More specifically, the State
argues there was no reasonable probability the error affected the verdict because of the
overwhelming evidence supporting Salary's first-degree premeditated murder conviction.


       We agree the nonconstitutional harmlessness test applies and now proceed to
apply it to our facts. See Roeder, 300 Kan. at 937 (indicating failure to instruct on lesser
included offense did not rise to the level of constitutional error).


       In Qualls, we determined that the level of evidence would not permit passing
either the constitutional or nonconstitutional harmless error tests for failure to instruct.
We stated: "This result [reversal] is driven by the evidence of premeditation, which was
sufficient to support the jury's verdict of first-degree premeditated murder but was not so
                                              18
'abundant' as to convince us that the requested voluntary manslaughter should have been
rejected." (Emphasis added.) 297 Kan. at 72.


       Similar to the situation in Qualls, Salary defended on the basis he shot Estell
because he believed Estell was about to pull a gun on him. So the voluntary manslaughter
instruction based on imperfect self-defense clearly comported with his theory. But unlike
the situation in Qualls, there is exceptionally strong evidence of premeditation, which
Salary does not challenge on appeal. And the strength of this particular evidence leads us
to conclude that, even if there was sufficient evidence to require an instruction on
voluntary manslaughter based on imperfect self-defense, there was no reasonable
probability that the failure to so instruct affected the ultimate verdict for premeditated
first-degree murder. Ward, 292 Kan. at 565.


       This court recently reiterated several points about the use of circumstantial
evidence to determine premeditation in State v. Kettler, 299 Kan. 448, 466-67, 325 P.3d
1075 (2014):


       "Premeditation means to have thought the matter over beforehand and does not
       necessarily mean an act is planned, contrived, or schemed beforehand; rather,
       premeditation indicates a time of reflection or deliberation. State v. Qualls, 297 Kan. 61,
       Syl. ¶ 2, 298 P.3d 311 (2013); State v. Holmes, 278 Kan. 603, 632, 102 P.3d 406 (2004);
       see PIK Crim. 3d 56.04(b). Further, it is not necessary that there be direct evidence of
       either intent or premeditation. Instead, premeditation, deliberation, and intent may be
       inferred from the established circumstances of a case, provided the inferences are
       reasonable. State v. Scaife, 286 Kan. 614, 617, 186 P.3d 755 (2008). In other words,
       '[i]ntent . . . may be shown by circumstantial evidence, and a person is presumed to
       intend all the natural consequences of his acts. [Citation omitted.]' State v. Childers, 222
Kan. 32, 37, 563 P.2d 999 (1977)."




                                                    19
       The Kettler court also confirmed a list of factors to consider when determining
premeditation from circumstantial evidence:


               "In considering circumstantial evidence, Kansas caselaw identifies factors to
       consider in determining whether the evidence gives rise to an inference of premeditation
       that include: '(1) the nature of the weapon used; (2) lack of provocation; (3) the
       defendant's conduct before and after the killing; (4) threats and declarations of the
       defendant before and during the occurrence; and (5) the dealing of lethal blows after the
       deceased was felled and rendered helpless. [Citation omitted.]' Scaife, 286 Kan. at 617-
       18; see State v. Marks, 297 Kan. 131, 140, 298 P.3d 1102 (2013). But the analysis of
       what inferences can be reasonably drawn is not driven by the number of factors present in
       a particular case because in some cases one factor alone may be compelling evidence of
       premeditation. See State v. Cook, 286 Kan. 1098, 1102, 191 P.3d 294 (2008); State v.
       Morton, 277 Kan. 575, 582-83, 86 P.3d 535 (2004) (evidence to support second and third
       factors sufficient in finding premeditation). Use of a deadly weapon by itself, however, is
       insufficient to establish premeditation. State v. Cosby, 293 Kan. 121, 134, 262 P.3d 285
       (2011)." 299 Kan. at 467.


       Here, several of the factors for inferring premeditation are clearly applicable.
Regarding the first factor, i.e., the nature of the weapon used, Salary used a 9mm
semiautomatic handgun loaded with five armor piercing bullets—among other rounds—
to put multiple bullet holes in Estell.


       As for the third factor—Salary's conduct before and after the killing—Haskins'
and Salary's testimony established that Salary cleaned and loaded his handgun in his
bedroom the night before he used it to shoot Estell. Haskins further testified that although
she had been living in the house with Salary for 2 weeks, this was the first time she had
ever seen him with a gun. The next morning Haskins saw the gun in his pocket in the
bedroom.


                                                    20
       Salary then told Haskins before he went into the living room to see Estell that she
needed to leave the house when he told her to do so. When she returned to the house to
call her boss, he essentially again told her—this time from the living room in Estell's
presence—she needed to leave. He asked her why she was still there, so she left again.
The shooting occurred 5 minutes later.


       Additionally, that morning Salary carried his handgun from his bedroom to the
living room and, apparently after taking it from his pocket, held it by his side during the
conversation with Estell. Salary also testified he thought the five armor piercing bullets
he had loaded in his pistol would penetrate the bulletproof vest that he believed Estell
was wearing. So he kept on shooting his pistol: "I'm thinking he got the bulletproof vest
on. It's not hurting him none. So I kept on firing not knowing that it was getting through."
Estell was found with 10 bullet holes in his body, with most of the shots coming from his
left side or from behind him—not from facing Salary.


       Salary admittedly did testify at one point that he chose to leave the living room
face-off with his uncle, returned to his bedroom, and began to pack. Arguably this
conduct dilutes the strong evidence of premeditation demonstrated by his actions to that
point, e.g., cleaning and then loading his pistol with some armor piercing ammunition the
night before.


       But Salary's related testimony provides additional circumstantial evidence of
premeditation. For after overhearing Estell on the telephone, he apparently retrieved his
loaded handgun and soon returned to the living room to confront his uncle—who he
believed to be carrying a handgun and wearing a bulletproof vest. His voluntary return—
seemingly, without any provocation whatsoever—culminated in the fatal shots. See 299
Kan. at 467 (lack of provocation another factor in inferring premeditation). So there is not
only strong evidence of premeditation but, in turn, there is also scant evidence of Salary's
                                             21
alleged honest belief that he needed to employ deadly force under these circumstances.
See Cook, 286 Kan. at 1107.


       Accordingly, we hold this strong evidence of premeditation—coupled with scant
evidence of Salary's honest belief that his deadly force was justified under these
circumstances—rendered harmless the error we assume the district court may have
committed in failing to instruct on voluntary manslaughter. Simply put, there was no
reasonable probability that the presumed error affected the outcome of the trial. Ward,
292 Kan. at 565.


Issue 3: The district court erred in admitting Salary's recorded confession when Salary
unambiguously invoked his right to have counsel present during custodial interrogation;
but this error was harmless.

       Salary objected to the admission into trial evidence of his recorded confession,
arguing the interview should have stopped because he told law enforcement he wanted a
lawyer. The district court permitted the State to elicit testimony from Detective Owens
about the interrogation and to play the recorded confession for the jury. Salary claims the
confession's admission was reversible error.


       The State responds there was no error but, if any, it was harmless.


       Standard of review

       An appellate court reviews the district court's decision to admit a defendant's
confession into evidence using a bifurcated standard. State v. Tahah, 293 Kan. 267, 280,
262 P.3d 1045 (2011). "Without reweighing the evidence, the district court's findings are
reviewed to determine whether they are supported by substantial competent evidence.
The ultimate legal conclusion regarding the suppression of evidence is then reviewed

                                             22
using a de novo standard." State v. Bridges, 297 Kan. 989, 1001-02, 306 P.3d 244 (2013).
When the facts material to a trial court's decision on a motion to admit or suppress
evidence are not in dispute, the question of whether to suppress is a question of law over
which an appellate court exercises unlimited review. 297 Kan. at 1002.


       Here, the material facts are not in dispute, so we exercise de novo review.


       Discussion

       After Detective Owens gave Salary Miranda warnings, Salary said that he
understood them and signed a waiver of his rights. Salary answered questions for about
an hour during what law enforcement characterized as a pre-interview.


       At the end of the pre-interview, Salary agreed to give a formal recorded statement.
Detective Owens gave Miranda warnings a second time, during which Salary said that he
wanted a lawyer. At the hearing on the State's motion to admit Salary's statement, Owens
described Salary's request in the following exchange with the prosecutor:


               "Q: [W]hile you were questioning him, at any point in time, did the defendant
       ask that the—that he have a lawyer present during the interrogation?


               "A: He never asked that he wanted a lawyer right now. During the second—
       during the videotaped statement, I went over the advice of rights again. During going
       over the advice of rights, he—when I asked him about having an attorney present, he
       said, well, I—something to the fact, I—I do want a lawyer. And I said, but you're willing
       to speak to me now without a lawyer present, correct? He said, yes. And he was inferring
       that he wanted a lawyer later, but not right now.


               "Q: Okay. So if and when charges got filed, he wanted to let you know he
       definitely wanted a lawyer then?

                                                   23
              "A: Yes.


              "Q: But you asked him specifically did he want a lawyer before he talked to you
       and his answer was no?


              "A: Correct." (Emphasis added.)


       Salary acknowledges that whether the district court erred in admitting his recorded
statement at trial turns on whether his comments, "I do want a lawyer," was an
unequivocal invocation of his right to have the assistance of counsel during the
interrogation. While Salary argues his request was clear, the State contends the statement
was ambiguous because of the circumstances of the interrogation. In short, the State
argues Salary had waived his right to have counsel present during the pre-interview,
confessed during the pre-interview, and agreed to make a recorded statement before he
said he wanted a lawyer.


       It is well settled that the Fifth Amendment to the United States Constitution
guarantees the right against self-incrimination, including the right to remain silent and the
right to have an attorney present during custodial interrogation. State v. Walker, 276 Kan.
939, 944, 80 P.3d 1132 (2003) (citing Miranda v. Arizona, 384 U.S. 436, 479, 86 S. Ct.
1602, 16 L. Ed. 2d 694 [1966]). We have held that if the accused has unambiguously
invoked the right to counsel, questioning must cease immediately and may be resumed
only after a lawyer has been made available or the accused reinitiates the conversation
with the interrogator. Walker, 276 Kan. at 946. But if the accused's request is ambiguous,
the interrogator may ask clarifying questions. 276 Kan. at 945.


       We have held the right to counsel may be invoked at any time. Walker, 276 Kan.
at 944. And if the accused successfully invokes the right to counsel, all statements made
                                                24
after the invocation of the right must be suppressed. See 276 Kan. at 940. To successfully
invoke the right, the accused must, at a minimum, make "'some statement that can
reasonably be construed to be an expression of a desire for the assistance of an attorney in
dealing with custodial interrogation by the police.'" 276 Kan. at 944 (quoting McNeil v.
Wisconsin, 501 U.S. 171, 178, 111 S. Ct. 2204, 115 L. Ed. 2d 158 [1991]). There are two
aspects to this rule:


       "First, the suspect 'must articulate his desire to have counsel present sufficiently clearly
       that a reasonable police officer in the circumstances would understand the statement to be
       a request for an attorney.' [Davis v. United States, 512 U.S. 452, 459, 114 S. Ct. 2350,
       2357, 129 L. Ed. 2d 362 (1994)]. Second, the request must be for assistance with the
       custodial interrogation, not for subsequent hearings or proceedings. McNeil, 501 U.S. at
       178." Walker, 276 Kan. at 945.


       The court applies an objective standard under the first part of the rule to determine
if the accused's statements "'"can reasonably be construed to be an expression of a desire
for the assistance of an attorney."' Davis, 512 U.S. at 459 (quoting McNeil, 501 U.S. at
178)." Walker, 276 Kan. at 945. "If the desire for counsel is presented 'sufficiently clearly
that a reasonable police officer in the circumstances would understand the statement to be
a request for an attorney,' no ambiguity or equivocation exists, and all questions must
cease. Davis, 512 U.S. at 459." Walker, 276 Kan. at 945.


       In considering whether the second part of the rule has been satisfied, the court may
look at "[t]he timing as well as the content and context of a reference to counsel [to] help
determine whether there has been an unambiguous assertion of the right to have the
assistance of an attorney in dealing with a custodial interrogation by law enforcement
officers." State v. Appleby, 289 Kan. 1017, 1051, 221 P.3d 525 (2009).




                                                    25
       Salary's statement, "I do want a lawyer," is an unambiguous statement that "'"can
reasonably be construed to be an expression of a desire for the assistance of an
attorney."'" See 276 Kan. at 945; contra Davis, 512 U.S. at 462 (defendant's remark,
"'Maybe I should talk to a lawyer,'" not a clear invocation of right to counsel). So the
rule's first requirement has been met.


       In turning to the rule's second requirement, we initially observe the context in
which this comment was made appears to support Salary's argument that he was asking to
have a lawyer present during the interrogation, not a subsequent proceeding.


       In admitting Salary's recorded confession, the district court considered the
circumstances in which Salary requested a lawyer. It held that his request "merely
indicates to this court, based on the evidence, that he couldn't afford his own attorney, but
he could probably get one later after charges were filed against him. He did consent to
continued speaking with the detective." But other than Salary's consent to continue the
interview after he said he wanted a lawyer, the district court did not explicitly state what
evidence it relied on to determine that Salary was not invoking his right to counsel
regarding the current interrogation.


       In reviewing this ruling, we consider that in determining whether an invocation of
a defendant's right to counsel was clear and unambiguous, a court may consider only
statements made by the defendant before the alleged invocation. Smith v. Illinois, 469
U.S. 91, 100, 105 S. Ct. 490, 83 L. Ed. 2d 488 (1984) ("[A]n accused's post-request
responses to further interrogation may not be used to cast retrospective doubt on the
clarity of the initial request itself."); see also State v. Cline, 295 Kan. 104, 114, 283 P.3d
194 (2012) (citing Smith and applying the same rule to the right to silence).




                                              26
       In Cline, officers interrogating the defendant asked about several conflicting
stories he had told them about a shooting. When officers asked Cline why he had given
them so many different accounts of the events, he went into a rant and concluded by
saying he was "'through talking.'" 295 Kan. at 112. Following this statement, officers
immediately asked him about another version of the story, and Cline answered, without
indicating he no longer wished to talk to the officers.


       Before trial, the district court ruled that Cline's statement was admissible in its
entirety because the things he had said after invoking his right to silence only reiterated
and clarified what he had said before that point in the interrogation. On appeal, we held
that the district court "erred by jumping ahead to consider Cline's statements after he
stated he was through talking" in determining whether he had invoked his right to remain
silent. Cline, 295 Kan. at 114. In the instant case, the district court made a similar error
by admitting into evidence the portions of Salary's statement made after he invoked his
right to have counsel present during the interrogation—a ruling based on Salary's
resumed speaking to detectives after invoking his right to counsel.


       But, even when we consider only the circumstances preceding Salary's request, we
cannot agree that the context in which he asked for a lawyer established he wanted a
lawyer to represent him only in subsequent court proceedings. We find persuasive
Detective Owens' testimony that Salary interrupted him and said, "I do want a lawyer,"—
immediately following Owens' warning from the "advice of rights" that Salary had a right
to the assistance of counsel during questioning. We interpret the timing of Salary's
request as an unambiguous invocation of his right to have counsel present at that time.
And aside, perhaps, from the detective's providing Salary Miranda warnings before the
pre-interview, the record does not indicate any discussion whatsoever about the
appointment of counsel for subsequent court proceedings.


                                              27
       We therefore conclude Salary made an unambiguous request to be assisted by
counsel during the interrogation. This request means questioning should have stopped as
soon as he invoked that right. Accordingly, we hold the district court erred in admitting
Salary's recorded confession.


       The State argues this error was harmless. Because the error implicates Salary's
rights under the Fifth Amendment to the United States Constitution, it is constitutional
error. So to conclude it was harmless this court must be persuaded beyond a reasonable
doubt that there was no impact on the trial's outcome, i.e., there is no reasonable
possibility that the error contributed to the verdict. State v. Ward, 292 Kan. 541, Syl. ¶ 6.
As the party benefitting from the error, the State bears the burden of proving the error
was harmless. 292 Kan. at 560-61.


       In support of harmlessness, the State points out Salary asked for a lawyer only
after he had already given his unrecorded confession during the pre-interview. And
Detective Owens testified at trial that the information Salary gave detectives during his
recorded statement was the same as the information he gave them during the pre-
interview.


       Salary's recorded statement is not in the record on appeal. But Detective Owens'
sworn testimony is. And it is sufficient for us to conclude the State has shown beyond a
reasonable doubt that there is no reasonable possibility that admitting Salary's recorded
statement could have had an impact on the jury's verdict. See Ward, 292 Kan. at 565; see
also Cline, 295 Kan. at 114-15 (harmless constitutional error to admit statements made
after invocation of right to silence when subsequent statements merely reiterated Cline's
earlier story).




                                             28
       Accordingly, we hold the district court's error in admitting the recorded confession
was harmless.

Issue 4: Salary's hard 50 sentence is unconstitutional under the United States Supreme
Court's decision in Alleyne v. United States.

       Salary challenges the constitutionality of the Kansas sentencing scheme used to
impose upon him a hard 50 sentence, i.e., a life sentence which requires him to serve 50
years in prison before he is eligible for parole. He claims it denied him the right to have a
jury decide beyond a reasonable doubt all of the facts that may increase the penalty for
first-degree murder. After the briefs were filed in this case, the United States Supreme
Court held that "any fact that increases the mandatory minimum [sentence] is an 'element'
that must be submitted to the jury" and proven "beyond a reasonable doubt." Alleyne v.
United States, 570 U.S. __, 133 S. Ct. 2151, 2155, 186 L. Ed. 2d 314 (2013).


       We applied Alleyne to Kansas' hard 50 sentencing scheme in State v. Soto, 299
Kan. 102, 322 P.3d 334 (2014). There, we held the procedure for imposing a hard 50
sentence set forth in K.S.A. 21-4635 violates the Sixth Amendment to the United States
Constitution. Specifically, it permits the district court to find by a preponderance of the
evidence the existence of one or more aggravating factors necessary to impose an
increased mandatory minimum sentence, instead of requiring a jury to find the existence
of one or more of the aggravating factors beyond a reasonable doubt. 299 Kan. at 124.

       The district court imposed a hard 50 sentence after finding Salary committed the
murder in an especially heinous, atrocious, or cruel manner. See K.S.A. 21-4636(f). It
found that this aggravating factor outweighed the mitigating factors presented by Salary
at sentencing. Salary challenges the sufficiency of the evidence supporting this
aggravator, in addition to challenging the constitutionality of the hard 50 sentencing
scheme.

                                             29
       Because the constitutional issue has been resolved in Salary's favor, we must
vacate his sentence and remand the case for resentencing. See Soto, 299 Kan. at 124.


       We need not consider Salary's argument that the evidence was insufficient for the
district court to conclude he committed the murder in an especially heinous, atrocious, or
cruel manner. This issue is moot because we have vacated Salary's sentence on Alleyne
grounds. See State v. Roeder, 300 Kan. 901, 942, 336 P.3d 831 (2014); State v. Coones,
301 Kan. 64, 85-86, 339 P.3d 375 (2014).


       Salary's convictions are affirmed. His hard 50 sentence is vacated, and the case is
remanded to the district court for resentencing.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 104,181
under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on
the court created by the appointment of Justice Nancy Moritz to the United States 10th
Circuit Court of Appeals.
                                            30